Citation Nr: 0318333	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  97-24 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from September 
1964 to August 1968.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  


REMAND

The veteran seeks service connection for PTSD.  The record 
shows that the RO has made attempts to secure the veteran's 
201 file without success.  The record reveals that the 
veteran has secured and submitted several documents to 
support his claim and to verify his claimed stressors.  He 
has reported his service stressors to be exposure to combat 
situations as a Field Team Leader of the 525th Military 
Intelligence Detachment where he was required to perform 
intelligence collection requirements in battlefield 
situations that exposed him to traumatizing events; and the 
killing of two men that he was responsible for.  He reported 
that in June 1968, two men, B. S. I., and L. G. M. were 
killed when a booby-trapped enemy ammo exploded.  

In an August 1998 letter, the U. S. Armed Services Center for 
Research of Unit Records reported that in June 1969 the above 
noted soldiers were killed as a result of a hostile incident.  
The veteran submitted a copy of a Report of Investigation 
which he made in 1968 documenting the killing of the above 
noted soldiers.  The veteran was appointed to investigate the 
incident, including conducting interviews, having autopsies 
performed, and analyzing fragments. 

Thus, the veteran's stressors have been verified.  He has 
been diagnosed with PTSD; however, a diagnosis linking that 
finding to his verified stressor(s) has not been secured.  It 
is noted that the RO indicated that the veteran canceled one 
scheduled VA examination, and failed to report for another.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination or reexamination, . . . [and] the 
examination was scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  [However,] [w]hen the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  38 
C.F.R. § 3.655 (2002). 

Because the veteran's failure to report for the scheduled VA 
PTSD examination is without explanation, it might be 
concluded that his absence was without good cause.  The Board 
notes that a copy of the letter from the VA medical facility 
notifying the veteran of the date, time and place to report 
for the examination is not in the claims folder.  Without a 
copy of this letter, it cannot be adequately determined 
whether the veteran had been appropriate notification to 
report for the evaluation.  In addition, while the RO noted 
the veteran's failure to report in an April 2003 supplemental 
statement of the case (SSOC), no citation to § 3.655 was 
given.  Moreover, no mention was made as to the availability 
of a good-cause explanation under that regulation.  
Therefore, in order to afford the veteran the opportunity to 
present evidence and argument on the question of his failure 
to report, a remand is required.  See Bernard v. Brown, 4 
Vet. App. 384 (1994).

Additionally, the veteran reported submitted evidence that 
was used as part of a claim for benefits from the Social 
Security Administration (SSA).  The Board believes that 
complete records should be obtained from SSA.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

In view of the above, the case is hereby REMANDED to the RO 
for the following development:  


1.  The RO should take the appropriate 
action to obtain a copy of the SSA 
decision concerning disability benefits 
for the veteran and the evidence on which 
that decision was predicated.  

2.  The RO should obtain a copy of the 
letter from the VA medical facility to 
the veteran advising him of the date, 
time and place of the VA psychiatric 
examination for inclusion in the claims 
folder.  If a copy of the letter is 
obtained, the RO should adjudicate the 
veteran's claim under 38 C.F.R. § 
3.655(b) and provide the veteran and his 
representative with an SSOC explaining 
that determination.   

3.  If no VA examination notice letter is 
produced as set forth in numbered 
paragraph 1 hereinabove, the RO should 
then schedule the veteran for another VA 
psychiatric examination. Before the 
veteran is seen for further VA 
examination, the RO must place a copy of 
the letter from the VA medical facility 
to the veteran advising him of the date, 
time and location of the examination in 
the claims folder, so that it may be 
established that the veteran received 
adequate notice of the examination.

4.   If the veteran appears for the VA 
psychiatric examination, the VA examiner 
must review the entire claims folder, 
including a copy of this REMAND, in 
conjunction with the examination.  The 
purpose of the examination is to 
determine the current nature and likely 
etiology of the claimed PTSD.  If the 
diagnosis of PTSD is reported, then the 
examiner must identify the specific 
stressor or stressors which support that 
diagnosis.  

5.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

6.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  

7.  Then the RO should re-adjudicate the 
issue on appeal.  If the veteran did not 
report for the scheduled examination or 
provide an adequate reason for his 
failure to report, the RO should 
adjudicate the veteran's claim under 38 
C.F.R. § 3.655 (b) (2002), on the basis 
of the evidence of record.  If the 
determination remains adverse to the 
veteran, the veteran and his 
representative should both be provided 
with an SSOC and given an opportunity to 
respond thereto.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued, and 
the veteran should be afforded an 
opportunity to respond before the case is 
returned to the Board for further 
appellate review.  The SSOC must contain 
notice of all relevant actions taken on 
the claim, including a summary of the 
evidence received since the issuance of 
the last SSOC, and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




